     Case 1:17-cv-01274-AWI-JDP Document 29 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUGUSTIN JAMIE CORONA PARRA,                      Case No. 1:17-cv-1274-AWI-JDP (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DENY
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS
14    R. NDOH,
                                                        ECF No. 28
15                       Respondent.
16

17          Petitioner Augustin Jamie Corona Parra, a state prisoner without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2254. The court has referred this matter to a magistrate judge

19   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 20, 2020, the assigned magistrate judge recommended that the Court deny the

21   habeas petition and decline to issue a certificate of appealability. ECF No. 28. Petitioner has not

22   objected, and the deadline to do so has passed.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

24   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

25   Findings and Recommendation are supported by the record and proper analysis, and there is no

26   need to modify the Findings and Recommendation.

27

28
     Case 1:17-cv-01274-AWI-JDP Document 29 Filed 06/26/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The Findings and Recommendation issued on April 20, 2020, ECF No. 28, are

 3            adopted in full;

 4         2. The petition for writ of habeas corpus is denied;

 5         3. The Court declines to issue a certificate of appealability; and

 6         4. The Clerk of Court is directed to enter judgment in favor of respondent and close the

 7            case.

 8
     IT IS SO ORDERED.
 9

10   Dated: June 26, 2020
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
